Case 1:17-cv-07374-DAB Document 38 Filed 02/20/19 Page 1 of 4

Ms

Mos K OW IT Z & BookK, LwLP

 

345 Seventh Avenue

David A. Stein New York, NY 10001

Senior Counsel Phone: (212) 221-7999

DStein@mb-llp.com Fax: (646) 833-1657
February 20, 2019

VIA ECF and

FIRST CLASS MAIL

Hon. Deborah A. Batts

United States District Court for the
Southern District of New York

United States Courthouse

500 Pearl Street, Rm. 2510

New York, NY 10007

Re: LL & Leung Leatherware Limited v. Collection XIIX Ltd. and Lisa Nunziata,
No. 1:17-cv-07374-DAB

Dear Judge Batts:

We represent defendant/third-party plaintiff Lisa Nunziata and defendant/counterclaim
plaintiff Collection XIIX Ltd. in the above-referenced action. We write on behalf of all counsel
to request the Court’s approval of a further 45-day extension of the discovery end-date and the
rescheduling of other remaining pre-trial deadlines originally set forth in the Court’s scheduling
order dated April 12, 2018 (ECF Doc. 30), as detailed below.

Most recently, on January 3, 2019, the Court so-ordered the parties’ joint December 20,
2018 letter request to extend by 60 days the discovery end-date (to February 26, 2019) and other
pre-trial deadlines herein (ECF Doc. 37, a copy of which we attach).

Since that Order, defendants have conducted depositions of three fact witnesses (all
foreign nationals), the parties have diligently exchanged additional document discovery,
including financial information relevant to plaintiff's damages claim, and discussions regarding
appropriate expert discovery have been had.

Defendants have an outstanding February 1, 2019 supplemental request for documents
related to plaintiff's expert’s preliminary damages analysis. To accommodate plaintiffs
response to that request, and expert discovery, including depositions, we respectfully request a
further extension of the discovery end-date (from February 26, 2019) and all current remaining
pre-trial deadlines set forth originally in the Court’s April 12, 2018 scheduling order, as follows:
Case 1:17-cv-07374-DAB Document 38 Filed 02/20/19 Page 2 of 4

Hon. Deborah A. Batts
No. 1:17-cv-07374-DAB
February 20, 2019

Page 2

e Discovery Deadline: 4/12/2019

e Deadline to Notify Regarding Dispositive Motion: 5/13/2019

e Proposed Requests to Charge and Proposed Voir Dire Due: 7/8/2019
e Joint Pre-trial Statement (“JPTS”) Due: 7/8/2019

e Memoranda of Law Addressing Issues in JPTS Due: 7/8/2019

e Responsive Memoranda Due: 7/23/2019

We thank the Court for its continued courtesies in this matter.

Respectfully yo

 

ce: Gerry Silver, Esq. (via ECF)
Case 1:17-cv-07374-DAB Document 38 Filed 02/20/19 Page 3 of 4
Case 1:17-cv-07374-DAB Document 37 Filed 01/03/19 Page 1 of 2

MES

Mos kK owitz & BookK, LLP

 

 

 

 

345 Seventh Avenue
David A. Stein New York, NY 10001
Senior Counsel Phone: (212) 221-7999
DStein@mb-llp.com Fax: (646) 833-1657
December 20, 2018
VIA ECF and USDC SDNY
FIRST CLASS MAIL DOCUMENT
ELECTRONICALLY FILED
Hon. Deborah A. Batts DOC #
United States District Court for the DATE FILED:_13419___
Southern District of New York
United States Courthouse
500 Pearl Street, Rm. 2510
New York, NY 10007

Re: L & Leung Leatherware Limited v. Collection XIX Ltd. and Lisa Nunziata,
No. 1:17-cv-07374-DAB

Dear Judge Batts:

We represent defendant/third-party plaintiff Lisa Nunziata and defendant/counterclaim
plaintiff Collection XIIX Ltd. in the above-referenced action. We write on behalf of all counsel
to request the Court’s approval of a further 60-day extension of the discovery end-date and the
rescheduling of other current remaining pre-trial deadlines originally set forth in the Court’s
scheduling order dated April 12, 2018 (ECF Doc. 30), as detailed below.

By Order dated September 4, 2018 (ECF Doc. 33), the Court granted the parties’ joint
August 31, 2018 letter motion (ECF Doc. 32), extending by 60 days the discovery end-date (to
November 27, 2018) and other pre-trial deadlines.

At the parties’ joint request, the Court further extended these deadlines by 30 days by
Order dated November 6, 2016 (ECF Doc. 35) to accommodate the appearance of foreign
nationals for deposition.

The parties already have exchanged many thousands of pages of documents and
conducted five depositions. Plaintiff has requested to depose additional fact witnesses, and the
parties require additional time for expert discovery and to insure completion of document
disclosure. In light of the year-end holidays and the parties’ diligent efforts to accommodate
witnesses’ schedules, we respectfully request a further extension of the discovery end-date (now
Case 1:17-cv-07374-DAB Document 38 Filed 02/20/19 Page 4 of 4
Case 1:17-cv-07374-DAB Document 37 Filed 01/03/19 Page 2 of 2

Hon. Deborah A. Batts
No. 1:17-cvy-07374-DAB
December 20, 2018
Page 2

December 27, 2018) and all current remaining pre-trial deadlines set forth originally in the
Court’s April 12, 2018 scheduling order, as follows:

i ine: 2/
Discovery Deadline: 2/26/2019 GRANTED.

/s/ DAB

Deadline to Notify Regarding Dispositive Motion: 3/29/2019 1/3/19

Proposed Requests to Charge and Proposed Voir Dire Due: 5/24/2019

Joint Pre-trial Statement (“JPTS”) Due: 5/24/2019

Memoranda of Law Addressing Issues in JPTS Due: 5/24/2019

Responsive Memoranda Due: 6/7/2019
The proposed extended deadlines beyond that for notifying the Court regarding dispositive
motions are necessitated by defendants’ counsel’s observance of Passover (April 19 through
a 27, 2019), and the undersigned’s absence from the country from April 18 through April 29,

We thank the Court for its continued courtesies in this matter.

— yours,

mA

= aes Stein. wd

ce: Gerry Silver, Esq. (via ECF)

SO ORDERED.

é
Deborah A. Batts
United States District Judge

1/3/19
